DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.

Status of Claims
This Office Action is in response to communication received on 03/16/2021.
Claims 1, 5, 7, 10-11, 15-16, and 20 were amended
Claims 2, 8, and 18 were canceled.  
Claims 1, 3-7, 9-17, and 19-20 are pending.

Response to arguments
With respect to the 103 rejection: the applicant argument that the prior art of record does not disclose “periodically reevaluating validity of the third-party domain at predetermined time intervals” is persuasive, however new prior art was found and rejection updated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shull et al. (US 20090119402 A1) hereinafter referred to as Shull in view of Shnitzer (US 20180084002 A1) hereinafter referred to as Shnitzer and further in view of Bortz et al. (US 20160103801 A1) hereinafter referred to as Bortz.

With respect to claim 1, Shull discloses: A verification server comprising: a memory; and a processor programmed to execute instructions stored in the memory, the instructions including receiving a link registration request including a third-party link to a third-party domain, (Shull [0063] discloses monitoring center 215 comprising master computer 210 wherein 210 is a server as illustrated in Fig. 2. Additionally Shull [0063] discloses “communications between the customer(s) 225 and the monitoring center 215 can comprise a web browser of the customer computer requesting fraud information regarding a requested or viewed page in order to determine whether fraudulent activity is associated with that page. Based on such information, an authentication authority or authentication service can verify and/or update registration information related to an entity or web site” which is interpreted as monitoring center receiving link to “verify and/or update registration” which is mapped to a registration request).
validating the third-party domain as a result of receiving the link registration request, (Shull [0063] discloses verify link as part of the link registration request, in addition the prior art summary [0011] discloses “confirming validity of the one or more domain name records with the designated domain manager can comprise authenticating”).
and periodically reevaluating validity of the third-party domain at predetermined time intervals. (Shull [0037] discloses “files are updated periodically (e.g., hourly or daily) to reflect new domain registrations. These files may be crawled/scanned periodically to look for new domain registrations … domain may be placed on a monitoring list. Domains on the monitoring list may be monitored periodically”. Further support is found in Shull [0083] discloses “authentication registry 405 may determine and/or certify that the above is true, not true, false, partially true, qualified, incomplete, probable, unknown and/or not knowable at any point in time, during any definable period” therefore 
Shull does not explicitly disclose: generating a randomly generated unique code as a result of validating the third-party domain, generating a custom link that includes a second domain associated with an entity corresponding to the verification server, wherein the randomly generated unique code is appended to the second domain, 
However, Shnitzer in an analogous art discloses generating a randomly generated unique code as a result of validating the third-party domain, (Shnitzer paragraph [0123] discloses, “When the policy dictates that the server should redirect the hyperlink to an ad-hoc landing page”. Shnitzer paragraph [0123] further continues to disclose “Generate an address (possibly random) on our internal web server that will host the ad-hoc web page” which means that once a third-party server is validated a random address is generated, see third-party website validating in paragraphs [0107-0111).
generating a custom link that includes a second domain associated with an entity corresponding to the verification server, (Shnitzer paragraph [0093] discloses “embedding the original destination address as a parameter in the landing page's address. For example--if the original hyperlink was pointing to "www.unknown.com" then the landing page's address may be in the form of "www.landingpage.internal company domain/www.unknown.com"” which is interpreted since in view of paragraph [0123] that “www.unknown.com” would be mapped to the randomly generated unique code and the second domain would be “www.landingpage.internal company domain/”). This interpretation was based on the corresponding structure that the applicant pointed to during the applicant initiated interview (on October 6, 2020) paragraph [0028] of the applicant’s specifications document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shull as recited above to generating a unique code as a 
They do not explicitly disclose wherein the randomly generated unique code is appended to the second domain,
However, Bortz in an analogous art discloses generating a randomly generated unique code [and] generating a custom link that includes a second domain of an entity [and] wherein the randomly generated unique code is appended to the second domain. (Bortz paragraph [0060] discloses “As an example, permanent address 306 can be www.first-domain.com/s/<token 1>/<filename>, where <token 1> and <filename> may be replaced by an appropriate string token and a file name, respectively. <token 1> can be a randomly generated string of alphanumeric and/or symbols that can uniquely identify the associated content item” wherein <token1> is appended to the www.first-domain.com. Additionally, Bortz[0066-0068] disclose generating multiple additional domains shown in Fig. 3 wherein 308 clearly illustrates “www.second-domain.com” wherein the randomly generated token is appended).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shull and Shnitzer as combined above wherein the randomly generated unique code is appended to the second domain as disclosed by Bortz in order to dynamically create addresses wherein the addresses can be permanent or temporary. In addition “temporary address 512 can be dynamic and automatic, in that temporary address 512 can be activated and deactivated according to the access control policy” (see Bortz paragraph [0080]).

With respect to claim 3, Shull in view of Shnitzer, and further in view of Bortz disclose: The verification server of claim 1, wherein generating the randomly generated unique code includes generating the randomly generated unique code as a function of the third-party link.  (Shnitzer 

With respect to claim 4, Shull in view of Shnitzer, and further in view of Bortz disclose: The verification server of claim 1, the instructions further including generating a landing page.  (Shnitzer paragraph [0005] discloses generating the landing page).

With respect to claim 5, Shull in view of Shnitzer, and further in view of Bortz disclose: The verification server of claim 4, wherein generating the landing page includes generating the landing page to include information about the third-party domain.  (Shnitzer paragraph [0005] “the landing page may be associated with a script that may include instructions for accessing the target content in the target website”).

With respect to claim 6, Shull in view of Shnitzer, and further in view of Bortz disclose: The verification server of claim 4, wherein the custom link points to the landing page.  (Shnitzer paragraph [0041] discloses an embodiment wherein the hyperlink is replaced with a sanitized hyperlink pointing to the safe landing page).

With respect to claim 7, Shull in view of Shnitzer, and further in view of Bortz disclose: The verification server of claim 1, wherein the custom link points to the third-party domain. (Shnitzer paragraph [0043] discloses replaced hyperlink with link to dynamic page that points to the target site).

With respect to claim 9, Shull in view of Shnitzer, and further in view of Bortz disclose: The verification server of claim 1, the instructions further including transmitting the custom link to a user computer that transmitted the link registration request.  (Shnitzer paragraph [0043] discloses user receiving the link).

With respect to claim 10, Shull in view of Shnitzer, and further in view of Bortz disclose: The verification server of claim 1, the instructions further including: revoking registration of the third-party link as a result of the periodically reevaluating the validity of the third-party domain. (Shull [0120] discloses “Changes to a validated domain name ownership record can be detected and the "validated" status in the reputation service and/or registration database could be revoked” which is interpreted that based on the periodic evaluation if there is changes then domain could be revoked).

With respect to claim 11, Shull in view of Shnitzer, and further in view of Bortz disclose: The verification server of claim 10, the instructions further including: generating a landing page after validating the third-party domain (Shnitzer paragraph [0155] discloses fig. 6 and 7 step 962 of generating landing page after the evaluation by the risk management computer step 94 as shown by the figure).
and before the periodically reevaluating the validity of the third-party domain; (Shnitzer paragraph [0081] discloses analyzing destination “each time a user navigates to it” which means it is a constant monitoring. Therefore, it is understood that the landing page is created the first time and before any future reevaluation).
and updating the landing page as a result of revoking registration of the third-party link. (Shnitzer paragraph [0081] discloses destination is analyzed “each time a user navigates to it” wherein “The contents of the landing page may depend on the outcome of the analysis”).

With respect to claim 12, Shull in view of Shnitzer, and further in view of Bortz disclose: The verification server of claim 11, wherein updating the landing page as a result of revoking registration of the third-party link includes removing the landing page.  (based on applicant specifications paragraph [0032] the examiner interprets Shnitzer paragraph [0019] discloses deleting the link pointing to the landing page which means that the page is no longer accessible).

With respect to claim 13, Shull in view of Shnitzer, and further in view of Bortz disclose: The verification server of claim 11, wherein updating the landing page as a result of revoking registration of the third-party link includes updating the landing page to indicate that the third-party link is no longer registered.  (Shnitzer paragraph [0079] discloses the indicating in “display (step 33) a message (alert) and prevent the user from navigating to the original destination”).

With respect to claim 14, Shull in view of Shnitzer, and further in view of Bortz disclose: The verification server of claim 11, wherein updating the landing page as a result of revoking registration of the third-party link includes removing the third-party link from the landing page. (Shnitzer paragraph [0077] discloses deleting the hyperlink from landing page. Also explained further in paragraph [0149] Fig. 6 and 7 “Step 96 may include step 961 of deleting the hyperlink”).

With respect to claim 15, Shull discloses: A method comprising: receiving a link registration request including a third-party link to a third-party domain; (Shull [0063] discloses monitoring center 215 comprising master computer 210 wherein 210 is a server as illustrated in Fig. 2. Additionally Shull [0063] discloses “communications between the customer(s) 225 and the monitoring center 215 can comprise a web browser of the customer computer requesting fraud information regarding a requested or viewed page in order to determine whether fraudulent activity is associated with that page. Based on 
validating the third-party domain as a result of receiving the link registration request; (Shull [0063] discloses verify link as part of the link registration request, in addition the prior art summary [0011] discloses “confirming validity of the one or more domain name records with the designated domain manager can comprise authenticating”).
and periodically reevaluating validity of the third-party domain at predetermined time intervals. (Shull [0037] discloses “files are updated periodically (e.g., hourly or daily) to reflect new domain registrations. These files may be crawled/scanned periodically to look for new domain registrations … domain may be placed on a monitoring list. Domains on the monitoring list may be monitored periodically”. Further support is found in Shull [0083] discloses “authentication registry 405 may determine and/or certify that the above is true, not true, false, partially true, qualified, incomplete, probable, unknown and/or not knowable at any point in time, during any definable period” therefore the period is definable, mapped to predetermined time intervals, wherein the intervals could be hourly or daily).
Shull does not explicitly disclose: generating a randomly generated unique code as a result of validating the third-party domain; generating a custom link that includes a second domain associated with an entity corresponding to the verification server, wherein the randomly generated unique code is appended to the second domain;
However, Shnitzer in an analogous art discloses generating a randomly generated unique code as a result of validating the third-party domain; (Shnitzer paragraph [0123] discloses, “When the policy dictates that the server should redirect the hyperlink to an ad-hoc landing page”. Shnitzer paragraph [0123] further continues to disclose “Generate an address (possibly random) on our internal web server 
generating a custom link that includes a second domain associated with an entity corresponding to the verification server, (Shnitzer paragraph [0093] discloses “embedding the original destination address as a parameter in the landing page's address. For example--if the original hyperlink was pointing to "www.unknown.com" then the landing page's address may be in the form of "www.landingpage.internal company domain/www.unknown.com"” which is interpreted since in view of paragraph [0123] that “www.unknown.com” would be mapped to the randomly generated unique code and the second domain would be “www.landingpage.internal company domain/”). This interpretation was based on the corresponding structure that the applicant pointed to during the applicant initiated interview (on October 6, 2020) paragraph [0028] of the applicant’s specifications document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shull as recited above to generating a unique code as a result of validating the third-party server, and generating a custom link disclosed by Shnitzer for “preventing the user from utilizing the hyperlink for accessing the target content before a completion of the evaluating of whether the hyperlink imposes the risk” (see Shnitzer paragraph [0002]).
They do not explicitly disclose wherein the randomly generated unique code is appended to the second domain; 
However, Bortz in an analogous art discloses generating a randomly generated unique code [and] generating a custom link that includes a second domain of an entity [and] wherein the randomly generated unique code is appended to the second domain; (Bortz paragraph [0060] discloses “As an example, permanent address 306 can be www.first-domain.com/s/<token 1>/<filename>, where <token 1> and <filename> may be replaced by an appropriate string token and a file name, respectively. <token 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shull and Shnitzer as combined above wherein the randomly generated unique code is appended to the second domain as disclosed by Bortz in order to dynamically create addresses wherein the addresses can be permanent or temporary. In addition “temporary address 512 can be dynamic and automatic, in that temporary address 512 can be activated and deactivated according to the access control policy” (see Bortz paragraph [0080]).  

With respect to claim 16, Shull in view of Shnitzer, and further in view of Bortz disclose: The method of claim 15, further including generating a landing page that includes information about the third-party domain including the third-party link. (Shnitzer paragraph [0005] “the landing page may be associated with a script that may include instructions for accessing the target content in the target website”).

With respect to claim 17, Shull in view of Shnitzer, and further in view of Bortz disclose: The method of claim 16, wherein the custom link points to the landing page. (Shnitzer paragraph [0041] discloses an embodiment wherein the hyperlink is replaced with a sanitized hyperlink pointing to the safe landing page).


With respect to claim 19, Shull in view of Shnitzer, and further in view of Bortz disclose: The method of claim 15, further including transmitting the custom link to a user computer that transmitted the link registration request. (Shnitzer paragraph [0043] discloses user receiving the link).

With respect to claim 20, Shull in view of Shnitzer, and further in view of Bortz disclose: The method of claim 15, further including: revoking registration of the third-party link as a result of the periodically reevaluating the validity of the third-party domain; (Shull [0120] discloses “Changes to a validated domain name ownership record can be detected and the "validated" status in the reputation service and/or registration database could be revoked” which is interpreted that based on the periodic evaluation if there is changes then domain could be revoked).
and updating the landing page as a result of revoking registration of the third-party link. (Shnitzer paragraph [0081] discloses destination is analyzed “each time a user navigates to it” wherein “The contents of the landing page may depend on the outcome of the analysis”).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322.  The examiner can normally be reached on Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                                        
/Michael Simitoski/Primary Examiner, Art Unit 2493